     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 1 of 20



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                       *          CRIMINAL NO. 16-032

                v.                              *          SECTION: “M”

 LOUIS AGE JR., ET. AL                          *

                                        *       *      *

                     UNITED STATES’ OPPOSITION TO DEFENDANT
                      KENDRICK JOHNSON’S MOTION TO SEVER

       NOW INTO COURT comes the United States of America, appearing herein through the

undersigned Assistant United States Attorney, and respectfully submits its opposition to the

defendant Kendrick Johnson’s motion to sever filed in this case. For the reasons stated below,

severance is not warranted and his motion should be denied.

                                       FACTUAL SUMMARY

       Milton L. Womack (Womack), a cooperating defendant in United States v. Hunter, et al.,

11-CR-105 (M.D. La.), a health care fraud (HCF) case, was murdered on July 27, 2012, at

approximately 4:00 p.m. in front of his girlfriend’s house in New Orleans, Louisiana,

approximately 48 hours after it became public that he would be pleading guilty. Womack was

sitting in a vehicle when an individual approached and fired multiple shots into Womack’s vehicle,

hitting and killing him. In addition to agreeing to plead guilty, Womack had agreed to cooperate

with law enforcement and testify at trial which was then set for September 4, 2012.

       Womack had been indicted in late August 2011, along with six co-defendants in connection

with their work for a company called South Louisiana Home Health Care, Inc. (SLHHC), a

purported provider of home health care services, with offices in New Orleans and Houma,

Louisiana. Womack was a “patient recruiter” for SLHHC, who was paid kickbacks for locating
     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 2 of 20



Medicare-eligible beneficiaries and providing their personal Medicare information to SLHHC.

From January 2005 through December 2010, SLHHC billed Medicare approximately $19.3

million and was paid approximately $14.9 million for alleged home health care services for which

the “patients” did not qualify.

       The other defendants in the HCF case were Louis Age Jr. (“Age Jr.”), the owner of

SLHHC; Verna Age, Age Jr.’s ex-wife, a former owner of SLHHC, and the Director of Nursing

at SLHHC; Ayanna Age Johnson, Age Jr.’s daughter, who was an officer of SLHHC and ran the

company for a period of time; Dr. Michael Hunter, a physician who was paid by SLHHC to write

home health referrals for patients, who later pleaded guilty; Kathy Perio, a registered nurse who

conducted and signed home health assessments for SLHHC, and was later acquitted at trial; and

Mary Johnson, a patient recruiter who had already pleaded guilty to conspiracy to commit health

care fraud.

        Not only was Womack involved in the fraudulent patient-recruitment scheme, but he

additionally participated with Age Jr. in a fire insurance plot. As a part of the fire insurance scheme

Womack set fire at the direction of Age Jr. to several buildings, which for all intents and purposes

were owned by Age Jr. Because of Womack’s integral involvement in both the HCF and fire

insurance schemes, he posed a unique threat to the Age family and to Age Jr. in particular. When

the HCF indictment was returned against the Age family and others in the Middle District of

Louisiana (“MDLA”), Womack was immediately identified by Age Jr., Kendrick Johnson, the

son-in-law of Age Jr., and other conspirators, as a weak link whose loyalty to the Age family was

questioned. Johnson, Age Jr. and others had immediate discussions about killing Womack, but

the group decided to first engage in a plan to keep Womack quiet and on their side. In relation to

U.S. v. Hunter, et al., 11-CR-105 (M.D. La.), a subsequent investigation revealed that Age Jr. and




                                                  2
     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 3 of 20



others had been involved in a scheme to obstruct justice and prevent Womack from cooperating

with law enforcement and testifying truthfully in the HCF matter. Some of the actions taken by

Age Jr. and others, included but were not limited to: (1) Age Jr. selected and purportedly paid for

Womack’s original counsel, a close friend of Age Jr., so that Womack would not have an attorney

who would permit him to cooperate with the government; (2) this hired attorney told Womack to

lie about and deny the criminal activities at SLHHC; (3) this hired attorney received cash from

Age Jr. and Ayanna Age Johnson that he then provided to Womack so that Womack would conceal

the truth from law enforcement; and (4) Age Jr., the hired counsel and others, pressured Womack

to take full responsibility for those crimes with which Age Jr. and his co-defendants had been

charged in the HCF case.

       Once Womack was able to escape the grips of the Age family and obtain court-appointed

counsel, it became clear that Womack was going to pose a problem for the Age family. On July

25, 2012, Womack’s court-appointed attorney sent an ECF to the Court stating that Womack

would enter a plea of guilty. After this sequence of events, the conspirators abandoned their efforts

to silence Womack through bribes and intensified their efforts of planning to assassinate Womack.

Because Womack was pleading guilty, cooperating, and not exculpating his co-defendants in the

HCF case, Womack was murdered at the direction of Age Jr. and by associates of Age Jr.’s son,

Louis Age III (“Age III”).

       An investigation into Womack’s murder was conducted and revealed that the following

events unfolded, among many others: (1) that threats were made to another witness in the HCF

case by Age Jr., Age III, and Kendrick Johnson (“Johnson”); (2) Age Jr. planned the murder-for-

hire, fearing that Womack would tell law enforcement about Age Jr. and Womack’s involvement

in the HCF and the burning of two buildings in 2006 to collect the insurance; (3) Age III and




                                                 3
     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 4 of 20



Ronald Wilson (“Wilson”) publicized amongst gang members of the Young Mafia Fellas (“YMF”)

that Age III would pay $1000s for the murder of Womack; (4) Wilson hired Stanton Guillory

(“Guillory”), a member of the YMF and 110ers, for Age III, (5) Guillory accepted the murder-for-

hire contract and included two accomplices in both the plan and the ambush of Womack, while

consulting throughout with those charged; (6) Age III, Wilson, and Johnson conducted

surveillance to locate Womack for Guillory; (7) Age III showed Guillory and gang members

where Womack was located and paid a part of the promised amount to Guillory both before and

after the murder; (8) and Wilson approached Age Jr. when Age III failed to make complete

payment to Guillory once the murder of Womack was accomplished.

       Johnson, Age Jr.’s son-in-law and close friend, and husband of Ayana Age Johnson, was

subpoenaed to testify before the federal grand jury in August 2012. During his grand jury

testimony, Johnson lied about his knowledge of the conspiracy to kill Womack.

       After the murder, the Court continued the HCF trial from September 4, 2012, to October

1, 2012. The jury convicted Verna Age of the kickback conspiracy charge, but was unable to reach

a verdict on the remaining charges against her and Age Jr. Following the retrial in March 2013,

Age Jr. was convicted of both counts, and Verna Age was convicted of the sole remaining count

against her. Ayanna Age Johnson testified about Age Jr.’s and his ex-wife’s involvement in the

conspiracy. Age Jr. testified at both trials that his daughter, Ayanna Age Johnson, masterminded

the HCF without their knowledge.

       Following Womack’s murder, Age Jr., Kendrick Johnson and Age III, continued to use

their tactics of intimidation and threats, but this time applied them toward Ayanna Age

Johnson. Ayanna Age Johnson is the daughter of Age Jr., sister of Age III, and, at the time, the

wife of Kendrick Johnson. Applying pressure to Ayanna Age Johnson, Age Jr. encouraged her to




                                               4
     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 5 of 20



plead guilty and take responsibility for all the HCF crimes. Age Jr. promised Ayanna Age Johnson

he would take care of her and her children financially, and ensured her that her incarceration would

be limited. Feeling the pressure from her family, Ayanna Age Johnson consulted with the attorney

Age Jr. previously hired for Womack, who advised her that she was a good daughter for agreeing

to plead guilty and accept full responsibility for the violations committed by her family. Eventually

Ayanna Age Johnson obtained an independent attorney, who advised Ayanna Age Johnson that all

defendants needed to accept responsibility for their criminal actions and that it would not be just

for Ayanna Age Johnson to take the blame.

       Unbeknownst to the other defendants and counsel in the HCF case, Ayanna Age Johnson

pled guilty to all three counts of the indictment. For her safety, Ayanna Age Johnson’s plea was

taken under seal. Only when Age Jr. received the FBI interview report of Ayanna Age Johnson,

did Age Jr. learn that Ayanna Age Johnson was cooperating with law enforcement. After the

disclosure of Ayanna Age Johnson’s cooperation, Johnson told Ayanna Age Johnson that she and

her two children needed to leave the family compound in Slidell, Louisiana, where Age Jr., Verna

Age, Kendrick Johnson, and Ayanna Age Johnson, along with her two children, were residing

since the return of the HCF indictment. Her brother, Age III, told Ayanna Age Johnson that if she

continued to cooperate, she would be treated by the family as though she were “dead.” Age III

tried to convince Ayanna Age Johnson to withdraw her plea and tell law enforcement authorities

that she did not understand the consequences of her plea.

       After Ayanna Age Johnson testified in the first HCF trial against Verna Age and Age Jr.,

which resulted in a hung jury as to Age Jr., Age Jr. continued his coercive tactics. Specifically,

Age Jr. and his attorney friend went to the Terrebone Parish Sheriff’s Office in attempts to

convince them to charge Ayanna Age Johnson with theft of funds from SLHH, falsely claiming




                                                 5
     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 6 of 20



that Ayanna Age Johnson admitted at trial that she embezzled funds from her father and the

company. Age Jr. then filed a lawsuit attempting to obtain a declarative judgment as to ownership

of the real property that was in Ayanna Age Johnson’s name. These threats and accusations

continued after the second trial, when Age Jr. was convicted of health care fraud.

       Because of the violent nature of these defendants, resulting in the murder of Womack, and

the persistent intimidation implemented against Ayanna Age Johnson, the government reasonably

feared that Ayanna Age Johnson would be their next victim. Due to the defendants’ actions, the

Government has been required to conceal Ayanna Age Johnson’s whereabouts from her family

and friends until the resolution of this murder-for-hire trial.

                                       PROCEDURAL SUMMARY

       On February 26, 2016, a federal grand jury returned a one-count Indictment against

defendant Stanton Guillory for his role in the Murder-for Hire of Milton Womack. Rec. Doc. 3.

Over a year later, a federal grand jury returned a Superseding Indictment Milton Womack against

Louis Age, Jr., Louis Age, III, a/k/a “Big Lou,” Ronald Wilson, Jr., a/k/a “Tank,” Kendrick

Johnson, and Stanton Guillory, a/k/a “Nan Nan,” for their roles in the murder-for-hire of Milton

Womack. Rec. Doc. 52. Count 1 charges all five defendants with a Conspiracy to commit the Use

of Interstate Commerce Facilities in the Commission of a Murder-for-Hire, a violation of Title 18,

United States Code, Section 1958. Count 2 charges all five defendants with a substantive violation

of Title 18, United States Code, Sections 1958 and 2. Counts 3 and 4 charge all five defendants

with a conspiracy and substantive charge to kill Milton Womack with the intent to prevent his

attendance and testimony in an official proceeding, the HCF trial, and to prevent his

communication to law enforcement of HCF matters, violations of Title 18, United States Code,

Sections 1512(a)(1)(A), 1512(a)(1)(C), 1512(a)(3)(A), 1512(k) and 2. Age Jr. and Age III are




                                                   6
     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 7 of 20



charged in Count 5 with the killing of Milton Womack with the intent to prevent the

communication by Womack to law enforcement about the use of fire to commit mail fraud, in

violation of Title 18, United States Code, Sections 1512(a)(1)(C), 1512(a)(3)(A) and 2. Counts 6

and 7 charges all five defendants with a conspiracy and substantive charge of killing Milton

Womack with the intent to retaliate against Womack for providing information to law enforcement

about HCF, in violation of Title 18, United States Code, Sections 1513(a)(1)(B), 1513(a)(2)(A),

1513(f) and 2. Count 8 charges defendants Age Jr., Age III and Johnson with a conspiracy to

intimidate, threaten and corruptly persuade another with the intent to influence and prevent

testimony in the HCF trial and to prevent his communication with law enforcement in the HCF

matter, in violation of Title 18, United States Code, Sections 1512(b)(1), 1512(b)(3) and 1512(k).

Count 9 charges Age Jr., Age III and Johnson with a conspiracy to retaliate against an individual

for providing law enforcement with information relating to HCF, in violation of Title 18, United

States Code, Sections 1513(e) and (f). Count 10 charges defendant Johnson with making a false

declaration before the grand jury, in violation of Title 18, United States Code, Section 1623. Count

11 charges defendants Age Jr. and Age III with making false statements to a federal agent, in

violation of Title 18, United States Code, Section 1001.

       A Notice of Special Findings was returned by the federal grand jury against each of the

five defendants, and as a result, each defendant faced the possibility of the death penalty. Rec.

Doc. 52, pgs. 13-16. On November 19, 2018, however, the United States filed its Notice of Intent

Not to Seek the Death Penalty Against All the Defendants. Rec. Doc. 214.

       Following the return of the Superseding Indictment, defendants have filed numerous

motions ranging from discovery issues, the ability to retain two counsel for each defendant, and

challenges to the transference of this case from one court section to another. This Court issued a




                                                 7
       Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 8 of 20



scheduling order for additional discovery and substantive motions, with which the defendants

timely complied. In accordance with this Court’s scheduling order, defendant Kendrick Johnson

filed a motion to sever. Rec. Doc. 280. Defendant Johnson asserts two grounds upon which he

should be granted a severance from defendant Guillory. First, defendant Johnson argues that

Federal Rule of Criminal Procedure 14(a) (Relief from Prejudicial Joinder) supports his request.

Second, he argues that a joint trial with defendant Guillory will prejudice defendant Johnson’s

right to a fair trial, what’s commonly referred to as the spillover effect. The United States submits

this opposition to Johnson’s motion, and respectfully requests this Honorable Court deny

Johnson’s motion to sever based on the law and the facts of the case outlined in this response.

                                       JOINDER AND SEVERANCE

A.        Preference for Joinder 1

          Rule 8, Federal Rules of Criminal Procedure, governs the joinder of both defendants and

offenses in a criminal case. 2 When the facts underlying each offense are so closely connected that

proof of such facts is necessary to establish each offense, joinder of defendants and offenses is

proper. United States v. Welch, 656 F.2d 1039, 1053-54 (5th Cir. 1981) (citing United States v.


1
    Notably, defendant does not argue that there was a misjoinder of defendants or offenses. See Rec. Doc. 280.
2
    Rule 8. Joinder of Offense and of Defendants.

                   (a) Joinder of Offenses. The indictment or information may charge a defendant in separate counts
                       with 2 or more offenses if the offenses charged—whether felonies or misdemeanors or both—
                       are of the same or similar character, or are connected with or constitute parts of a common
                       scheme or plan.

                   (b) Joinder of Defendants. The indictment or information may charge 2 or more defendants if they
                       are alleged to have participated in the same act or transaction, or in the same series of acts or
                       transactions, constituting an offense or offenses. The defendants may be charged in one or
                       more counts together or separately. All defendants need not be charged in each count.




                                                           8
     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 9 of 20



Gentile, 495 F.2d 626, 630 (5th Cir. 1974)). Rule 8(b) permits the joinder of defendants in a single

indictment where it is alleged that the defendants participated in the same series of criminal acts

or transactions constituting the offense charged. Joinder of charges is “the rule rather than the

exception” and Rule 8 is “construed liberally in favor of initial joinder.” United States v. Park,

531 F.2d 754, 761 (5th Cir. 1976). Indeed, avoiding multiple prosecutions is a policy dictated by

considerations both of fairness to defendants and efficient and orderly law enforcement. See

Rinaldi v. United States, 434 U.S. 22, 27 (1977); Petite v. United States, 361 U.S. 529, 530 (1960).

       Courts have consistently held that persons indicted jointly should be tried together, Zafiro

v. U.S., 506 U.S. 534, 537 (1993); United States v. Causey, 185 F.3d 407, 416 (5th Cir. 1999), a

maxim which “is especially true when the defendants are charged with the same conspiracy.”

United States v. McCord, 33 F.3d 1434, 1452 (5th Cir. 1994). This is in part because joint trials

“promote efficiency and ‘serve the interests of justice by avoiding the scandal and inequity of

inconsistent verdicts.’” Zafiro, 506 U.S. at 537 (citing Richardson v. Marsh, 481 U.S. 200, 210

(1987)). Additionally, joint trials are favored because they promote efficiency by “conserving

state funds, diminishing inconvenience to witnesses and public authorities, and avoiding delays in

bringing those accused of crime to trial.” United States v. Lane, 474 U.S. 438 (1986). Further,

joint trials are favored because they spare victims and witnesses from repeating the inconvenience

and sometimes trauma of testifying. Richardson v. Marsh, 481 U.S. 200 at 210 (1987). Moreover,

a joint trial is the fairest means of achieving a proper and reliable resolution of a criminal case

because it allows the jury to obtain a much more complete view of all the acts underlying the

charges than would be possible in separate trials. Buchanan v. Kentucky, 483 U.S. 402, 418 (1987).

In Richardson v. Marsh, 481 U.S. 200, 210 (1987), the Supreme Court explained:

               It would impair both the efficiency and the fairness of the criminal
               justice system to require…that prosecutors bring separate



                                                 9
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 10 of 20



                proceedings, presenting the same evidence again and again,
                requiring victims and witnesses to repeat the inconvenience and
                sometimes trauma of testifying, and randomly favoring the last tried
                of defendants who have the advantage of knowing the prosecution’s
                case beforehand.

         This strong favoring of joinder of defendants is especially true in cases of conspiracy

because “[w]hen many conspire, they invite mass trial by their conduct.” United States v. Perez,

489 F. 2d 51, 65 (5th Cir. 1973) (citing Kotteakos v. United States, 328 U.S. 750, 773 (1946)).

Specifically, where the indictment and proof at trial indicate substantial identity of facts and

participants, joinder is favored. United States v. Leach, 613 F.2d 1295, 1301 (5th Cir. 1980).

It is not required however that each defendant be charged in every count of the indictment. Rule

8(b); United States v.Colatriano, 624 F.2d 686, 688. (5th Cir. 1980). A conspiracy count may be

joined with a count to commit the substantive offense. Pinkerton v. United States, 328 U.S. 640,

643 (1946). Separate conspiracies with different participants may be joined if the conspiracies are

part of the same series of transactions. United States v. Grassi, 616 F.2d 1295, 1303 (5th Cir.

1980).

Argument

         In the instant Superseding Indictment, defendant Johnson is charged in nine of the eleven

counts. Specifically, defendant Johnson is charged in Count 1, 2, 3, 4, 6, 7, 8, 9 and 10. Many of

these counts are conspiracy charges and the rest are substantive crimes, including the murder-for-

hire of Milton Womack, which is the subject matter in various counts.      All substantive crimes,

including the charged murder under Counts 2, 4 and 7 are directly related to the conspiracies

charged in Counts 1, 3, 6, 8 and 9. Furthermore, defendant Johnson is charged in six counts with

defendant Guillory. The defendants named in those substantive counts, including defendant

Johnson, are persons directly involved in the charged conspiracies. The substantive counts were




                                                10
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 11 of 20



committed in furtherance of the conspiracies and by charged the conspirators and defendants,

including defendant Johnson. The substantive charges are, in effect, the result of the conspiracies.

       In support of his argument, defendant cites the Fifth Circuit decision in United States v.

McRae, 702 F.3d 806 (5th Cir. 2012), cert. denied, 133 S.Ct. 2037 (2013), when it vacated a

conviction due to the denial of a severance under F.R.C.P. 14(a). Defendant attempts to analogize

his situation with that of New Orleans Police Officer David Warren in McRae, who was granted a

new trial because the Fifth Circuit found that Warren suffered compelling prejudice from joinder.

Defendant’s case, however, can easily be distinguished from that of Warren in McRae, when one

considers the charges defendant was indicted for and the evidence required to prove those charges

against defendant.

       In McRae, the Fifth Circuit emphasized that “[i]t is the rule, therefore, not the exception,

that ‘persons indicted together should be tried together, especially in conspiracy cases,’” McRae,

702 F.3d at 821, (citing United States v. Pofahl, 990 F.2d 1456, 1483 (5th Cir. 1993)). The Fifth

Circuit went on to say that its “case law does not reflect a liberal attitude toward severance,” and

that the facts in Warren’s appeal “fall within the relatively few cases in which this and other courts

have held that severance was warranted.” McRae, 702 F.3d at 822-823.

       Warren was a New Orleans Police Officer who was charged with depriving the victim of

his right to be free from the use of unreasonable force by a law enforcement officer and carrying,

using, and discharging a firearm in furtherance of a felony crime of violence resulting in death.

The jury needed to determine whether Warren acted unlawfully when he shot the victim from a

balcony of a shopping center. McRae, 702 F.3d at 825. The Fifth Circuit found Warren had

suffered compelling prejudice from the denial of his motion to sever and that it could not be

mitigated by limiting instructions. The Fifth Circuit found three major factors contributed to the




                                                 11
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 12 of 20



district court’s abuse of discretion in denying defendant’s motion to sever: “(1) the marginal

relationship between the charge and the evidence against Warren and that against his co-

defendants; (2) the significant difference between the simpleness of the underlying charges—

essentially use of excessive force—against Warren, in the performance of his duty as a police

officer, and the crimes alleged against his co-defendants involving dishonesty, corruption,

obstruction and cover-up; (3) the highly inflammatory and prejudicial nature of the charges and

evidence against the co-defendants, from which Warren was disassociated, involving the burning

[of] Glover’s body in Tanner’s car, the racially motivated beating of Tanner and King; and the

alleged alteration and distortion of a police investigative report.” McRae, 702 F.3d at 828

(emphasis added). “Warren’s case is one of those situations warranting a severance as opposed to

the majority of cases that do not require severance because the inflammatory prejudice was not as

great, e.g. Bieganowski, 313 F.3d at 288, or the difference between the types of crimes charged,

on the one hand, and the related evidence, on the other, was not so great.” Id. (emphasis added).

       Unlike the matter in United States v. McRae, 702 F.3d 806 (5th Cir. 2012), the relationship

between the charges and evidence against defendant Johnson and that against his co-defendants is

substantial and integral and will necessarily be introduced to prove the charges against defendant

Johnson. The Government must prove beyond a reasonable doubt the various conspiracies and

substantive charges against defendant Johnson and against his co-defendants, including defendant

Guillory. Thus, unquestionably, much of the evidence necessarily introduced to prove the charges

against defendant Johnson is either related to, connected to or exactly the same as much of the

evidence required against his co-defendants. Lastly, there are no more highly inflammatory and

prejudicial charges in the indictment than that with which defendant Johnson is charged- that is,

murder.




                                               12
     Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 13 of 20



         Simply put, all of the evidence required to prove the numerous counts against defendant

Johnson will be introduced as evidence against his co-defendants, including defendant Guillory.

B.       Disfavor of Severance

         Rule 14, Federal Rules of Criminal Procedure, governs the severance of both defendants

and offenses in a single indictment. 5 The United States Supreme Court has held that severance

should be granted “only if there is a serious risk that a joint trial would compromise a specific trial

right of a properly joined defendant or prevent the jury from making a reliable judgment about

guilt or innocence.” Zafiro, 506 U.S. at 538. “Generally, ‘persons who are indicted together

should be tried together.’ It goes without saying that this is especially true when the defendants

are charged with the same conspiracy. A ‘[s]everance under Rule 14 is an appropriate remedy for

a disparity in the evidence only in the most extreme cases.’ Along that same line, ‘the mere

presence of spillover effect does not ordinarily warrant severance.’” United States v. McCord, 33

F.3d 1434, 1452 (5th Cir. 1994) (citations omitted).

         It is generally the rule, “that persons indicted together should be tried together, especially

in conspiracy cases.” United States v. Thomas, 627 F.3d 146, 156 (5th Cir. 2010)(quoting United

States v. Pofahl, 990 F.2d 1456, 1483 (5th Cir. 1983). Further, in conspiracy cases, the Court

prefers specific instructions over severance because it is generally presumed that juries follow

instructions given by the district court and are capable of compartmentalizing the evidence against

each defendant. See United States v. Ledezma-Cepeda, 894 F.3d 686, 690 (5th Cir. 2018); see also



5
     Rule 14. Relief from Prejudicial Joinder

               (a) Relief. If the joinder of offenses or defendants in an indictment, an information, or a
                   consolidation for trial appears to prejudice a defendant or the government, the court may order
                   separate trials of counts, sever the defendants’ trials, or provide any other relief that justice
                   requires.



                                                         13
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 14 of 20



United States v. Chapman, 851 F.3d 363, 380 (5th Cir. 2017)(quotations omitted); see United

States v. Tarango, 396 F.3d 666, 677 (5th Cir. 2005). A defendant must show (1) specific and

compelling prejudice such that a joint trial would prejudice him to such an extent that the district

court could not provide adequate protection; and (2) that the prejudice outweighs the government’s

interest in economy of judicial administration. Id.; see also United States v. Owens, 683 F.3d 93,98

(5th Cir. 2012). It is an insufficient predicate for a motion to sever to merely allege a “spillover

effect” – whereby the jury imputes the defendant’s guilt based on evidence presented against his

co-defendants. Chapman, 851 F.3d at 379; see also United States v. Snarr, 704 F.3d 368, 397 (5th

Cir. 2013); see United States v. Bieganowski, 313 F.3d 264, 287 (5th Cir. 2002).

       A district court’s denial of a motion to sever is reviewable only for abuse of discretion, and

to demonstrate an abuse of discretion, a defendant must show that he suffered specific and

compelling prejudice against which the district court could not provide adequate protection and

that the prejudice resulted in an unfair trial. United States v. Rocha, 916 F.2d 219, 226 (5th Cir.

1990). The Fifth Circuit will not reverse a decision by the trial court to deny severance unless the

defendant has demonstrated "clear, specific and compelling prejudice that resulted in an unfair

trial." United States v. Bullock, 71 F.3d 171, 174 (5th Cir.1995). This prejudice must be (1) "to

such an extent that the district court could not provide adequate protection" and (2) that outweighed

the government's interest in judicial economy. United States v. Richards, 204 F.3d 177, 193 (5th

Cir. 2000). If the evidence is sufficient to support each defendant’s conviction, the Fifth Circuit

will affirm. See United States v. Broussard, 80 F.3d 1025, 1036-37 (5th Cir.1996).

       In United States v. Ledezma-Cepeda, the Fifth Circuit held, in relevant part, that the district

dourt did not abuse its discretion not to sever the defendant, Cepeda, despite the government’s use

of 404(b) evidence regarding his co-defendants involvement in nine other murders because the




                                                 14
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 15 of 20



District Court “ably parsed” the evidence and “instructed the jury many times . . . to consider

certain evidence only against [Ledezma] [and] only for limited purposes.” Ledezma-Cepeda, 894

F.3d at 692. The Court found that the District Court “dispelled any scent of ambiguity or

prejudicial inference by carefully and repeatedly instructing the jury, throughout the trial, that it

consider the Rule 404(b) evidence as admissible only against Ledezma and only for limited

purposes.” Id. at 691.

          Also, in Ledezma-Cepeda, the Fifth Circuit distinguished Cepeda from the defendants in

United States v. Cortinas and United States v. McRae because Cepeda and Ledezma were “charged

together, for the very same crime, committed at the same time.” Id. at 692. The trial defendants,

Cepeda and Ledezma, were convicted of interstate stalking and conspiracy to commit murder for

hire. Id. at 688-89. Cepeda was also charged with tampering with documents or proceedings. Id.

at 689.

          In United States v. Chapman, the Fifth Circuit held, in relevant part, that the district court

did not abuse its discretion in denying the defendant’s motion to sever. United States v. Chapman,

851 F.3d 363, 379 (5th Cir. 2017). The Fifth Circuit found that the defendant merely alleged a

general spillover effect and failed to show the specific and compelling prejudice necessary to

warrant vacatur. Id. at 380. Further, the Fifth Circuit found that, based upon the fact that the jury

convicted on some counts, but not others, the jury appeared to follow the district court’s

instructions for the jury to separately consider each defendant, count, and the evidence as it

pertained to each defendant and count. Id. Further, that the defendant merely complained of the

sheer volume of evidence relating to his co-defendants compared to the relatively small portion

relating to him which alone did not demonstrate that such an event caused him substantial

prejudice. Id.




                                                   15
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 16 of 20



       Argument

       In the present case, defendant Kendrick Johnson has not met his “heavy burden” by

showing a “specific and compelling prejudice” he will suffer from a joint trial with defendant

Guillory. United States v. Mitchell, 31 F.3d 271, 276 (5th Cir. 1994). Equally important, defendant

has not successfully demonstrated that any specific trial right he possesses will be compromised

or that the denial of his motion will prevent the jury from making a reliable judgment regarding

his guilt. See Zafiro, 506 U.S. at 538.

       Defendant Johnson summarily states that he anticipates the Government will seek to

“introduce voluminous amounts of inflammatory evidence that will prevent him from receiving a

fair trial.” Rec. Doc. 280-1, pg. 5. In his attempt to be a bit more specific, defendant Johnson

asserts that the introduction of testimony and evidence pertaining to the violent 110ers and YMF

in relation to defendant Guillory, including a murder of five-year old Briana Allen, will be too

inflammatory and prejudicial and deprive defendant Johnson of his right to a fair trial.

       Defendant does not allege any specific instances of prejudice, but insists that there will be

prejudice simply because some of the evidence he anticipates will be admitted by the Government

will be inherently prejudicial. Defendant claims that because of the anticipated introduction of

evidence of violent gang activity “that is otherwise unrelated [to] the co-defendant’s alleged

involvement in a conspiracy, a severance is required.” Rec. Doc. 280-1, pg. 6. Defendant

additionally and incorrectly claims that any such evidence showing defendant Guillory’s

association with gang activity is irrelevant to the charges in the Superseding Indictment. Rec. Doc.

280-1, pg. 6. Defendant’s argument is wrong, however. Defendant Guillory’s gang association

and activity is relevant to the instant offenses because that is exactly how he was connected to his

co-defendants- Age Jr., Age III, Wilson and Johson- as a hired hitman. Additionally, the defendant




                                                16
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 17 of 20



ignores the simple fact that all of the evidence related to the multiple conspiracy counts and

substantive counts with which both he and defendant Guillory are charged will be introduced

against all of the defendants for their direct roles in the criminal activity and their aiding and

abetting of others.

       A mere showing of prejudice is not sufficient, “for qualitatively it must be the most

compelling prejudice against which the trial court will be unable to afford protection.” United

States v. Perez, 489 F.2d 51, 65 (5th Cir. 1973). Every conspiracy case involves defendants with

different levels of culpability, but trial courts guard against confusion through their instructions

and regulation of government argument. See generally, United States v. Kennedy, 564 F.2d 1329,

1334 (9th Cir. 1977); United States v. Rhodes, 569 F.2d 384, 390 (5th Cir. 1978). The defendant’s

trial rights will be amply protected through curative instructions to the jury by this Honorable

Court to limit evidence to the appropriate defendant. Zafiro, at 540; United States v. Pofahl, 990

F.2d 1456, 1483 (5th Cir. 1993); McCord at 1452. There is no reason to believe that the jury cannot

compartmentalize the evidence and make separate findings as to each defendant, as this Court will

instruct jurors to do at the end of the trial. Any potential spillover is easily remedied by the use of

jury instructions. Because defendant has only alleged prejudice in unsupported and conclusory

terms and failed to carry his "heavy burden,” severance in this matter would only result in forcing

the government and the judicial system to expend limited resources presenting this case at least

two times.

       There is no basis to assume that the jury will be so inflamed by the evidence that co-

defendant Guillory committed other murders to convict defendant Johnson on some improper

basis. Here, defendant Johnson has not carried his burden of showing that there is a serious risk

that a joint trial would prejudice him. It is the defendant’s burden to establish that the drastic




                                                  17
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 18 of 20



remedy of severance is necessary and “vague and general allegations of the prejudice that would

inhere in a joint trial of all defendants” do not satisfy that burden. United States v. Morrow, 537

F.2d 120, 135 (5th Cir. 1976). The Fifth Circuit has held repeatedly that jury instructions are

sufficient to prevent the threat of prejudice, and that evidence of coconspirators violent acts do not

justify severance. See United States v. Thompson, 253 F.3d 700 (5th Cir. 2001); Manges, 110 F.3d

at 1174-75; Rocha, 916 F.2d at 228-29; Pasado-Rios, 158 F.3d at 863-64. And again, defendant

Johnson himself is charged with the utmost serious of violations- murder. To the degree there is

any risk of prejudice from the introduction of evidence, the Court has the discretion to issue

specific limiting jury instructions. “[J]uries are presumed to follow their instructions.” Zafiro,

506 U.S. at 540 (citation omitted).

       In summary, defendant Johnson has been charged in the conspiracy to commit murder-for-

hire that forms the basis for all of the other charges in the Superseding Indictment. Furthermore,

and a fact Johnson ignores throughout his pleadings, Johnson is additionally charged with Louis

Age Jr. and Louis Age III with the additional conspiracies in Counts 8 and 9, in which they are

charged with intimidating and threatening another individual to prevent this individual from

cooperating and communicating with law enforcement and to retaliate against this individual.

Johnson is not just an active participant in the charges related to the murder-for-hire but he is an

active participant in all of the charged conspiracies. He has not shown that a miscarriage of justice

looms or that an unfair trial will result if his case is not severed. In the event that concern over

unfair prejudice arises as the trial unfolds, the Court may issue a charge to the jury instructing them

to give separate and personal consideration to each defendant. Accordingly, severance under Rule

14(a) is inappropriate.

       Here, there is a five-defendant murder conspiracy case. Each of the defendants is tied to




                                                  18
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 19 of 20



the other intrinsically, as well as the evidence required to prove the charges against each defendant,

regardless of the specific charges he faces as they are all related and have substantial evidentiary

overlap.   Severance of the defendants would result in an unreasonable, heavy burden on the

judicial system and on the witnesses and victims, as the same evidence would be introduced, and

the same witnesses and victims would need to testify over and over again. This would result in

excessive cost to all parties involved, as well as excessive danger to the witnesses from over-

exposure. It also may result in inconsistent outcomes as certain defendants would be exposed to

the prosecution’s case against co-defendants who were tried first. The consistent and overarching

preference for joinder and against severance is meant for cases exactly like this one to allow for a

safer and more expedient prosecution of dangerous criminals who have worked together, and

should thus be tried together.

                                          CONCLUSION

       For the foregoing reasons, the government respectfully requests that this Honorable Court

deny defendant Johnson’s motion to sever.

                                                      Respectfully submitted,

                                                      PETER G. STRASSER
                                                      UNITED STATES ATTORNEY


                                                      /s/ Elizabeth Privitera
                                                      ELIZABETH PRIVITERA
                                                      Assistant United States Attorney
                                                      Louisiana Bar No. 27042
                                                      650 Poydras Street, Suite 1600
                                                      New Orleans, Louisiana 70130
                                                      Telephone: (504) 680-3119
                                                      Email: Elizabeth.privitera@usdoj.gov




                                                 19
    Case 2:16-cr-00032-BWA-JVM Document 311 Filed 12/03/19 Page 20 of 20



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of December, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, and a copy of same will be served upon all counsel
of record through the CM/ECF system.

                                                     /s/ Elizabeth Privitera
                                                     ELIZABETH PRIVITERA




                                                20
